Case: 20-61076     Document: 00516402509         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 21, 2022
                                  No. 20-61076
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Dinora Amaya-Ventura,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A079 035 023


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Dinora Amaya-Ventura petitions for review from a decision of the
   Board of Immigration Appeals dismissing her appeal and upholding the
   denial of her motion to reopen removal proceedings. For the following
   reasons, we DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61076      Document: 00516402509          Page: 2    Date Filed: 07/21/2022




                                    No. 20-61076


          Dinora Amaya-Ventura is a native and citizen of El Salvador.
   Following an earthquake in El Salvador, she and her sister entered the United
   States through the Texas border without inspection on May 7, 2001, where
   they were quickly apprehended by border patrol agents. Amaya-Ventura was
   then questioned by the agents, read her rights and obligations in Spanish, and,
   after being provided papers in English containing immigration information,
   was released into the custody of her older sister. Either Amaya-Ventura or
   her sister provided an address in Texas where they could be reached.
          On that date, Amaya-Ventura was additionally provided with a
   Notice to Appear at removal proceedings. That Notice did not specify a time
   or date for the proceedings. Instead, a later Notice of Hearing stating that
   Amaya-Ventura’s hearing was scheduled for April 29, 2002, was mailed to
   the Texas address that had previously been provided to immigration officials.
   However, by that time, Amaya-Ventura and her sister had already left Texas
   to live with a third sister in New Jersey. The Notice of Hearing was returned
   undelivered to the immigration court and was marked as “Returned to
   Sender—No Such Number.” On April 29, 2002, the immigration hearing
   proceeded as scheduled but without Amaya-Ventura being present; she was
   ordered removed to El Salvador in absentia. Notice of that decision was
   mailed to the same Texas address and again returned as undeliverable.
          On February 28, 2019, Amaya-Ventura filed a motion to reopen her
   removal proceedings through counsel asserting that she lacked notice of the
   original proceedings and that extraordinary circumstances warranted
   reopening the proceedings. She sought reopening so that she could apply for
   asylum or cancellation of removal and suggested that changed country
   conditions in El Salvador would allow her to maintain a viable asylum claim.
   She also maintained that she was entitled to equitable tolling of the time limit
   required to file a motion to reopen due to extraordinary circumstances
   presented by the lack of notice and her diligence in pursuing her case, which



                                          2
Case: 20-61076      Document: 00516402509            Page: 3   Date Filed: 07/21/2022




                                      No. 20-61076


   included consulting with a priest, a notary, and then counsel for advice on her
   case.
           The Immigration Judge (“IJ”) denied Amaya-Ventura’s motion to
   reopen. He rejected her lack-of-notice assertions because the Notice of
   Hearing had been mailed to Amaya-Ventura’s last known address and she
   had failed to update her address with the immigration court after she moved.
   He also rejected any intimations that the case should be reopened due to
   changed country conditions because Amaya-Ventura had not provided
   evidence of how conditions had changed since her in absentia removal in
   2002. The IJ also declined to reopen Amaya-Ventura’s case sua sponte.
   Amaya-Ventura appealed the IJ’s decision to the Board of Immigration
   Appeals (“BIA”), which dismissed her appeal. Amaya-Ventura timely filed
   a petition for review.
           “A motion to reopen removal proceedings is disfavored” and is
   considered under “a highly deferential abuse-of-discretion standard.”
   Spagnol-Bastos v. Garland, 19 F.4th 802, 805 (5th Cir. 2021) (per curiam)
   (quoting Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017)).
   We will uphold the BIA’s decision unless it “is capricious, irrational, utterly
   without foundation in the evidence, based on legally erroneous
   interpretations of statutes or regulations, or based on unexplained departures
   from regulations or established policies.” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014).
           Amaya-Ventura cannot meet this standard. It is true that, following
   the Supreme Court’s decision in Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021), our court has held that 8 U.S.C. § 1229(a) requires that notice be
   given in “a single document containing the required information in the [in
   absentia] context.” Rodriguez v. Garland, 15 F.4th 351, 355 (5th Cir. 2021).
   However, since Rodriguez was decided, we have also held that “[a]n alien




                                           3
Case: 20-61076         Document: 00516402509              Page: 4       Date Filed: 07/21/2022




                                          No. 20-61076


   who forfeits his [or her] right to notice by failing to provide a viable mailing
   address cannot seek to reopen the removal proceedings and rescind the in
   absentia removal order for lack of notice.” Spagnol-Bastos, 19 F.4th at 806.
   Our court in Spagnol-Bastos also explicitly distinguished cases where the
   petitioner failed to provide immigration officials with a viable address from
   Rodriguez and its single-document-notice requirement, noting that “Spagnol-
   Bastos’s reliance on Rodriguez [was] misplaced because, unlike Spagnol-
   Bastos, Rodriguez provided immigration authorities with a viable mailing
   address and therefore did not forfeit his right to notice.” Id. at 808 n.2. And
   that rule applies with equal force to those who, like Amaya-Ventura, initially
   provided immigration officials with an address but failed to update it. Gomez-
   Palacios v. Holder, 560 F.3d 354, 360–61 (5th Cir. 2009). Spagnol-Bastos, not
   Rodriguez, controls this case. Because Amaya-Ventura did not provide a
   viable mailing address after moving to New Jersey, she forfeited her right to
   notice. The BIA did not abuse its discretion. 1
           For the foregoing reasons, the petition for review is DENIED.




           1
            In addition, Amaya-Ventura’s other arguments are without merit. The BIA did
   not abuse its discretion in finding that she did not pursue her case with due diligence based
   on the fact that she only consulted an attorney over fifteen years after her in absentia
   removal; nor did it abuse its discretion in finding that she failed to provide sufficient
   evidence of changed country conditions in El Salvador to warrant reopening her case.




                                                4